DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 03/24/2022. Claims 1, 3-6, 10, 12-21, 27 and 29 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 10, 12-19, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2019/0215685) in view of LIU et al. (US 2020/0374744).
Regarding claim 1, WANG discloses a sidelink data indication method applied to a transmitter device, comprising: 
determining indication information (BS determines to support transmission UE for sidelink data transmission to a receiving UE on a plurality of carriers [Fig. 6, step 602; 0081]), the indication information comprising at least one of a first identifier or a second identifier, wherein the first identifier is used to identify a first logical channel, the second identifier is used to identify a second logical channel, the first logical channel is used to carry original sidelink data, the second logical channel is used to carry duplicated sidelink data, the duplicated sidelink data is obtained by duplicating the original sidelink data (the base station [Fig. 8, step 820] may configure PC5 RB with appropriate PC5 QoS parameters to UE together with PC5 data duplication [0095]. The PC5 RB configuration as well as PC5 duplication configuration includes at least one of: SL RB identity, PC5 data duplication indication, SL transmission/reception indication, PDCP configuration, one or multiple LCH configuration, mapping between LCH and carrier, etc. PDCP configuration includes data duplication primary path indication [in terms of LCID], which indicates which path/leg to be used. LCH configuration includes at least on of: LC identity, carrier index, LCG ID, priority [0097; 0100-0103]); and 
sending the indication information (step 604: the BS transmits configuration information to the transmission UE to indicate a sidelink transmission scheme). WANG discloses all the claim limitations as stated above. Further, WANG discloses that LCH configuration includes LCG ID. In addition, WANG discloses that V2X sidelink communication includes two transmission modes: mode 3 based on a base station scheduling resource allocation and mode 4 based on a UE autonomous resource selection [0037]. LIU teaches wherein the first identifier is an identifier in a first identifier set, the identifier in the first identifier set is used to identify a logical channel for carrying the original sidelink data; the second identifier is an identifier in a second identifier set, the identifier in the second identifier set is used to identify a logical channel for carrying duplicated sidelink data, the identifier in the second identifier set is an identifier corresponding to a reserved logical channel (when a terminal detects that there are logical channel with LCIDs 1 and 11, it indicates that there are already two logical channels used for duplicate data transmission. The terminal may determine, based on the correspondence between the logical channel IDs of the logical channel 1 and the logical channel 11, that the logical channel 1 is a logical channel matching the logical channel 11, to determine that the first logical channel is the logical channel 1 and the second logical channel is the logical channel 11 [0244; 0246]. For example, there is a correspondence between the logical channel 1 and the logical channel 11, ID of the second logical channel –ID of the first logical channel = M, where M is equal to 10, when duplicate data transmission is not preformed, IDs of logical channel used by the terminal are 1-10 [0245]. Further, LIU teaches that a network device schedules a resource for transmission of the sidelink data [0092, 0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide a reliability of data transmission over the sidelink [0005].

Regarding claim 10, WANG discloses sidelink data indication method applied to a receiver device, comprising: 
receiving indication information (Fig. 4, step 402: UE obtains configuration information related to sidelink data transmission between the UE and another UE [0070-0071]), the indication information comprising at least one of a first identifier or a second identifier, wherein the first identifier is used to identify a first logical channel, the second identifier is used to identify a second logical channel, the first logical channel is used to carry original sidelink data, the second logical channel is used to carry duplicated sidelink data, the duplicated sidelink data is obtained by duplicating the original sidelink data (a base station [Fig. 8, step 820] may configure PC5 RB with appropriate PC5 QoS parameters to UE together with PC5 data duplication [0095]. The PC5 RB configuration as well as PC5 duplication configuration includes at least one of: SL RB identity, PC5 data duplication indication, SL transmission/reception indication, PDCP configuration, one or multiple LCH configuration, mapping between LCH and carrier, etc. PDCP configuration includes data duplication primary path indication [in terms of LCID], which indicates which path/leg to be used. LCH configuration includes at least on of: LC identity, carrier index, LCG ID, priority [0097; 0100-0103]); and 
determining the first logical channel and the second logical channel based on at least one of the first identifier or the second identifier in the indication information (steps 404-406: the UE determines a sidelink transmission scheme based on the configuration information. The UE selects a plurality of carriers for the sidelink data transmission according to the sidelink transmission scheme. As shown in Fig. 3, the UE mapping maintainer 328 may determine a mapping between the plurality of carriers and a plurality of sidelink logical channels or radio bearers; and a mapping between a sidelink radio bearer identifier and a plurality of sidelink logical channels [0059; 0097; 0109]. In addition, Fig.2A shows, radio bearer that support PDCP duplication, the PDC entity 220 duplicates the PDCP PDU and delivers the original and duplicate to two or more different RLC entities 231-233 [0043]). WANG discloses all the claim limitations as stated above. Further, WANG discloses that LCH configuration includes LCG ID. In addition, WANG discloses that V2X sidelink communication includes two transmission modes: mode 3 based on a base station scheduling resource allocation and mode 4 based on a UE autonomous resource selection [0037]. LIU teaches wherein the first identifier is an identifier in a first identifier set, the identifier in the first identifier set is used to identify a logical channel for carrying the original sidelink data; the second identifier is an identifier in a second identifier set, the identifier in the second identifier set is used to identify a logical channel for carrying duplicated sidelink data, the identifier in the second identifier set is an identifier corresponding to a reserved logical channel (when a terminal detects that there are logical channel with LCIDs 1 and 11, it indicates that there are already two logical channels used for duplicate data transmission. The terminal may determine, based on the correspondence between the logical channel IDs of the logical channel 1 and the logical channel 11, that the logical channel 1 is a logical channel matching the logical channel 11, to determine that the first logical channel is the logical channel 1 and the second logical channel is the logical channel 11 [0244; 0246]. For example, there is a correspondence between the logical channel 1 and the logical channel 11, ID of the second logical channel –ID of the first logical channel = M, where M is equal to 10, when duplicate data transmission is not preformed, IDs of logical channel used by the terminal are 1-10 [0245]. Further, LIU teaches that a network device schedules a resource for transmission of the sidelink data [0092, 0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide a reliability of data transmission over the sidelink [0005].

Regarding claims 3 and 13, WANG discloses wherein the indication information further comprises therein a sidelink radio bearer (SLRB) identifier, wherein the SLRB identifier has a matching relationship with the first identifier and the second identifier (the mapping maintainer 328 may determine a mapping between a sidelink radio bearer identifier and ID of a plurality of sidelink logical channels [0059; 0065]).

Regarding claims 27 and 29, WANG discloses all the claim limitations as stated above. Further, WANG discloses a terminal equipment, comprising a storage, a processor, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the steps of the method according to claims 1 and 10 (0011-0012).

Regarding claims 4 and 14, WANG discloses all the claim limitations as stated above, except for wherein the first mapping relationship comprises an association relationship between the first identifier and a first frequency domain resource, and an association relationship between the second identifier and a second frequency domain resource.
LIU teaches transmitting data that is on a first logical channel by using a fist carrier frequency and the data that is on a second logical channel by using a second carrier frequency [Abstract; 0230]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide an improve data transmission reliability [0230].

Regarding claim 12, WANG discloses all the claim limitations as stated above. Further, LIU teaches wherein the determining the first logical channel and the second logical channel based on at least one of the first identifier or the second identifier in the indication information comprises: determining the first logical channel and the second logical channel based on a preset identifier pairing relationship and the first or second identifier in the indication information, wherein the preset identifier pairing relationship comprises a pairing relationship between the first identifier and the second identifier  (when a terminal detects that there are logical channel with LCIDs 1 and 11, it indicates that there are already two logical channels used for duplicate data transmission. The terminal may determine, based on the correspondence between the logical channel IDs of the logical channel 1 and the logical channel 11, that the logical channel 1 is a logical channel matching the logical channel 11, to determine that the first logical channel is the logical channel 1 and the second logical channel is the logical channel 11 [0244; 0246]. For example, there is a correspondence between the logical channel 1 and the logical channel 11, ID of the second logical channel –ID of the first logical channel = M, where M is equal to 10, when duplicate data transmission is not preformed, IDs of logical channel used by the terminal are 1-10 [0245]. Further, LIU teaches that a network device schedules a resource for transmission of the sidelink data [0092, 0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide an improve data transmission reliability [0230].

Regarding claims 15 and 16, WANG discloses all the claim limitations as stated above. Further, WANG discloses the PC5 RB configuration as well as PC5 duplication configuration includes at least one of: SL RB identity, PC5 data duplication indication, SL transmission/reception indication, PDCP configuration, one or multiple LCH configuration, mapping between LCH and carrier, etc. PDCP configuration includes data duplication primary path indication [in terms of LCID], which indicates which path/leg to be used. LCH configuration includes at least on of: LC identity, carrier index, LCG ID, priority [0097; 0100-0103]. 
LIU teaches data transmission method that when a condition for activating duplicate data transmission is met, a terminal sends, over a sidelink, data that is on a first logical channel by using a fist carrier frequency and the data that is on a second logical channel by using a second carrier frequency [Abstract; 0230]. In addition, LIU teaches that performing transmission by using a carrier frequency means transmitting data by using at time-frequency resource (claimed: a preset offset) on the carrier frequency [0138, 0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide an improve data transmission reliability [0230].

Regarding claims 17-18, WANG discloses all the claim limitations as stated above, except for obtaining a first frequency domain resource list based on service mapping and first frequency domain resource for transmitting original sidelink data and a second frequency domain resource for transmitting duplicated sidelink data.
LIU teaches data transmission method that when a condition for activating duplicate data transmission is met, a terminal sends, over a sidelink, data that is on a first logical channel by using a fist carrier frequency and the data that is on a second logical channel by using a second carrier frequency [Abstract; 0230]. Further, LIU teaches that an RRC signaling sent by a BS includes logical channel identifiers, information use to indicate carrier frequency sets [0137]. In addition, the base station may configure date with different priorities to be transmitted by using different carrier frequencies [0166]. In addition, LIU teaches that performing transmission by using a carrier frequency means transmitting data by using at time-frequency resource (claimed: a preset offset) on the carrier frequency [0138, 0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide an improve data transmission reliability [0230].

Regarding claim 19, WANG discloses all the claim limitations as stated above. Further, WANG discloses systems and methods for configuring, activating and deactivating PC5 CA for purpose of data duplications [0032]. WANG discloses that LCH configuration includes LCG ID. In addition, WANG discloses that V2X sidelink communication includes two transmission modes: mode 3 based on a base station scheduling resource allocation and mode 4 based on a UE autonomous resource selection [0037].
LIU teaches data transmission method that when a condition for activating duplicate data transmission is met, a terminal sends, over a sidelink, data that is on a first logical channel by using a fist carrier frequency and the data that is on a second logical channel by using a second carrier frequency [Abstract; 0230]. LIU teaches that performing transmission by using a carrier frequency means transmitting data by using at time-frequency resource (claimed: a preset offset) on the carrier frequency [0138, 0124]. In addition, LIU teaches when a terminal detects that there are logical channel with LCIDs 1 and 11, it indicates that there are already two logical channels used for duplicate data transmission. The terminal may determine, based on the correspondence between the logical channel IDs of the logical channel 1 and the logical channel 11, that the logical channel 1 is a logical channel matching the logical channel 11, to determine that the first logical channel is the logical channel 1 and the second logical channel is the logical channel 11 [0244; 0246]. For example, there is a correspondence between the logical channel 1 and the logical channel 11, ID of the second logical channel –ID of the first logical channel = M, where M is equal to 10, when duplicate data transmission is not preformed, IDs of logical channel used by the terminal are 1-10 [0245]. Further, LIU teaches that a network device schedules a resource for transmission of the sidelink data [0092, 0265].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG with the teaching of LIU in order to provide an improve data transmission reliability [0230].

Claims 5-6, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of LIU as applied to claims 1 and 10 above, and further in view of RAO et al. (US 2019/0239112).
WANG in view of LIU discloses all the claim limitation as stated above, except for the first and second frequency domain resource comprises a bandwidth part.
RAO teaches a method at transiting Vehicle User Equipment (Tx V-UE). The Tx V-UE receives, from a RAN, any one or more of SL-RB configuration, such as activation status of a primary SL channel and one or more secondary SL channel. The Tx V-UE transmits duplicated packets using SL radio resources of the primary SL channel and the one or more secondary SL channel to Rx V-UE [Abstract]. More specifically, RAO teaches RAN nodes can be responsible for selecting CCs and determining the subchannels (BWP) and resources within the selected CCs for sidelink transmissions. The CCs can also be referred to as sidelink carriers (SCs) where each SC consists of one or multiple radio resource pools. Each radio resource pool, in turn, can consist of a set of subchannels in a frequency domain [0071, 0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify WANG in view of LIU with the teaching of RAO in order to provide techniques for supporting sidelink communications for 5G NR to satisfy QoS requirements over a sidelink [0013]. 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant argues (Remark; page 5) that “the Applicant submits that the limitation of “sidelink data indication method applied to a transmitter device” in claim 1 is not met by Wang. The “transmitter device” in claim 1 corresponds to the “transmission UE” in the disclosure of Wang…. The solution of Wang is not applied to/performed by a transmitter device.” Examiner respectfully disagrees. First, the claim language is much broader and does not require this limitation. Second, Wang, as shown in Fig. 4, discloses that UE determines sidelink transmission scheme based on the configuration information and selects a plurality of carriers for the sidelink data transmission according the sidelink transmission scheme [0071]. In addition, Fig. 7 shows that the UE 710 could decide whether the data duplication/data split should be enabled based on the service request from upper layer. The UE 710 autonomously determines whether the data duplication/data split should be enabled based on the PPPP and/or service type/QCI, and reliability/data rate requirement together with the data duplication/data split rules pre-configured or configured by BS 720 as shown in Fig. 7 [0083].
On pages 5-6, Applicant argues that from “the disclosure of LIU, it is merely mentioned that a correspondence or a pairing relationship may be established between an ID of the first logical channel and an ID of the second logical channel, which is the  pairing relationship between the IDs of the first and second logical channels are fixed, which is a static pairing relationship; while in the solution of amended claim 1….. the transmitter device is capable of selecting dynamically a logical channel from the first/second identifier set respectively, and match or pair the selected logical channels.” Examiner respectfully disagrees. First, the claim language is much broader and does not require “selecting dynamically”. Second, LIU teaches that the terminals may use different modes for communication over the sidelink. The terminal may determine the first logical channel and the second logical channel based on a correspondence between logical channel IDs [0060]. In addition, LIU teaches that the network device dynamically or semi-dynamically schedules a resource for sidelink communication [0092].
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        June 28, 2022